345 S.W.3d 399 (2011)
Adam BRAUER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95583.
Missouri Court of Appeals, Eastern District, Division One.
August 16, 2011.
The Roach Law Firm, Susan K. Roach, Melissa A. Featherston, Clayton, MO, for Appellant.
Chris Koster, Atty Gen., Karen L. Kramer, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Adam Brauer appeals from the motion court's denial of his Rule 24.035 Motion without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).